DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 30 2021 have been fully considered but they are not persuasive.
The applicant argues that the references do not teach the limitation “the network node being an anchor access network device or a core network device”
The examiner searched the specification and references for the term “anchor access network device.”  The term is not defined in the specification nor is it well known in the prior art, so the examiner was forced to rejects the claims under 35 USC § 112(b) for being indefinite.
The term “anchor access network device” is mentioned on Pages 1-4, 8-9, 11, 13-14 and 16-17 of the specification but is never defined.
The references McGraw-Hill Dictionary of Electrical and Computer Engineering and Newton’s Telecom Dictionary, 30th Edition, found not entries for “anchor network device.”
An internet search revealed no definition for “anchor access network device.”
A search of the prior art finds only 4 references to “anchor access network device,” Du et. al. (US 2019/0239183 A1), Li et. al. (US 2013/0136025 A1), Li et. al. (US 2019/0223151 A1) and Li et. al. (US 2019/0350030 A1), and every reference shares a common inventor, Bingzhao Li.  Rather than a term well-
The examiner notes that since the meaning of “anchor access network device” is undefined, it is impossible to say whether or not the eNB2 of Johansson is an “anchor access network device”
The examiner notes that since there are only two kinds of access network devices, anchor and non-anchor, the choice of anchor access network device would appear to be obvious to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, Manual of Patent Examining Procedure 2143 I (E)
The examiner has found a reference, Du et. al. (US 2019/0239183 A1), that teaches an anchor access network device at Fig. 2 101 Para 51 “The access network device 101 may be referred to as an anchor access network device in the first paging area.  An anchor access network device is an access network device that stores context information of a terminal device, maintains a connection between the terminal and the core network device, and connects to the core network device and any other access network device in the first paging area.”  The examiner notes that since the eNB2 of Johansson stores context information of a terminal device, maintains a connection between the terminal device, UE, and the core network, MME and SGW, and connects to the core network and another access network device, eNB1, the eNB2 of Johansson appears to be an anchor network device, see Fig. 13 of Johansson.
On Page 7 of his arguments, the applicant states “Secondly, the access network device, which a UE access, can be an anchor accesses network device, or a non-
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-4, 10-13 and 15-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claims 1, 10 and 15, the claims recite “the network node may be being an anchor access network device.”  The claims are unclear because the meaning of “anchor access network device” is not defined in the specification, nor was the term well-known to those of ordinary skill in the art at the time the invention was filed.
The term “anchor access network device” is mentioned on Pages 1-4, 8-9, 11, 13-14 and 16-17 of the specification but is never defined.
McGraw-Hill Dictionary of Electrical and Computer Engineering and Newton’s Telecom Dictionary, 30th Edition, found not entries for “anchor network device.”
An internet search revealed no definition for “anchor access network device.”
A search of the prior art finds only 4 references to “anchor access network device,” Du et. al. (US 2019/0239183 A1), Li et. al. (US 2013/0136025 A1), Li et. al. (US 2019/0223151 A1) and Li et. al. (US 2019/0350030 A1), and every reference shares a common inventor, Bingzhao Li.  Rather than a term well-known to those of ordinary skill in the art at the time the invention was filed, the term appears to be an idiosyncrasy of a single inventor.
The examiner will interpret the claims as best understood.
Regarding Clams 2-4, 11-13 and 16-17, they are rejected as dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et. al. (US 2013/0182563 A1) in view of Das (US 2017/0019820 A1) and in further view of Du et. al. (US 2019/0239183 A1).
Regarding Claim 1, Johansson discloses a method for acquiring context configuration information (Fig. 13, Fig. 17), comprising:
determining, by a terminal device, a connection recovery request message (Abstract “An enhanced connection recovery” Fig. 13 1301 UE is Connected 1302 RLF 1304 RRC Reestablishment Request Para 61 The terminal device is connected, experiences a Radio Link Failure (RLF) and sends a Radio Resource Control (RRC) Reestablishment Request to recover a connection with the Radio Access Network (RAN).  The “RRC Reestablishment Request” corresponds to connection recovery request message, the “User Equipment (UE)” corresponds to the terminal device, and inherently the connection recovery request message must be “determined” before it can be sent), the connection recovery request message being used for the terminal device to request for recovering or establishing a connection with an access network device (Fig. 13 1304 RRC Reestablishment Request Para 61  The “evolved Node Bs (eNBs)” correspond to access network devices), the connection recovery request message comprising network node information, the network node information being used to indicate a network node (Para 61 “The RRC reestablishment request message indicates to eNB2 that the UE is from eNB1, and the UE would like to connect to eNB2 due to poor radio link quality”  “eNB1” corresponds to the network node and the “indication of eNB1” corresponds to network node information indicating the network node), and the terminal device being within the coverage of the network node (Para 61  The UE is within coverage of eNB1 but now has poor radio link quality); and
sending, by the terminal device, the connection recovery request message to the access network device (Fig. 13 1304 RRC Reestablishment Request Para 61)
explicitly disclose: the network node storing context configuration information of all terminal devices within coverage of the network node (Para 94 “The base stations (e.g., eNB) may store the UE context information associated with each active UE”)
Du discloses something neither Johansson nor Das explicitly discloses: the network node may be being an anchor access network device (Fig. 2 101 Para 51 “The access network device 101 may be referred to as an anchor access network device in the first paging area.  An anchor access network device is an access network device that stores context information of a terminal device, maintains a connection between the terminal and the core network device, and connects to the core network device and any other access network device in the first paging area”  The examiner notes that since the eNB2 of Johansson stores context information of a terminal device, maintains a connection between the terminal device, UE, and the core network, MME and SGW, and connects to the core network and another access network device, eNB1, the eNB2 of Johansson appears to be an anchor network device, see Fig. 13 of Johansson)
Therefore it would have been obvious to one skilled in the art at the invention was filed to determine, by a terminal device, a connection recovery request message, the connection recovery request message being used for the terminal device to request for recovering or establishing a connection with an access network device, the connection recovery request message comprising network node information, the network node information being used to indicate a network node, the network node being an anchor access network device or a core network device, the network node storing context configuration information of all terminal devices within coverage of the Para 5).
The examiner notes that since there are only two kinds of access network devices, anchor and non-anchor, the choice of anchor access network device would appear to be obvious to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, Manual of Patent Examining Procedure 2143 I (E)
Regarding Claim 2, Johansson discloses the network node information is an identifier of the network node (Para 61 “The RRC reestablishment request message indicates to eNB2 that the UE is from eNB1”  The “indication of eNB1” identifies a specific network node and therefore is an identifier of that specific network node)
Regarding Claim 10, Johansson discloses a terminal device (Fig. 3 301 Para 39), comprising:
a processor (Fig. 3 312 Processor Para 39-40), configured to determine a connection recovery request message (Abstract Fig. 13 1301 UE is Connected 1302 RLF 1304 RRC Reestablishment Request Para 61 “RRC Reestablishment Request”), the connection recovery request message being used for the terminal device to request for recovering or establishing a connection with an access network device (Fig. 13 1304 RRC Reestablishment Request Para 61  “eNB”), the connection recovery request message comprising network node information, the network node information being Para 61 “eNB1” “indication of eNB1”), and the terminal device being within the coverage of the network node (Para 61); and
a transceiver (Fig. 3 312 Processor Para 39-40) configured to send the connection recovery request message to the access network device (Fig. 13 1304 RRC Reestablishment Request Para 61)
Das discloses the network node storing context configuration information of all terminal devices within coverage of the network node (Para 94)
Du discloses: the network node may be being an anchor access network device (Fig. 2 101 Para 51)
Regarding Claim 11, the combination of Johansson and Das and Du discloses claim 11 as explained in claims 2 and 10.
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et. al. (US 2013/0182563 A1) in view of Das (US 2017/0019820 A1) and in further view of Du et. al. (US 2019/0239183 A1) and of Marsan et. al. (US 2010/0056141 A1).
Regarding Claim 3, the combination of Johansson ad Das and Du discloses the method of claim 1.
Marsan discloses something neither Johansson nor Das nor Du explicitly discloses: the network node information comprises an identifier of a paging region where the terminal device is located, and there is a correspondence between the paging region and the network node (Abstract Fig. 1 108 Paging Controller Para 15 “a mobile station receives one or more entity identifications for an entity…The entity can be…the paging controller for the network… the mobile station performs a re-entry Para 16 17 21 23   There is a one-to-one correspondence between the paging controller and the paging region, thus the identities of the paging controller correspond to the identifier of the paging region)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the network node information to comprises an identifier of a paging region where the terminal device is located, and there is a correspondence between the paging region and the network node.  The motivation is to obtain context information of the terminal device as taught by Marsan (Para 3).
Regarding Claim 4, Marsan discloses receiving, by the terminal device, the network node information sent by the network node (Abstract “The method includes providing (204) a entity identification for a base station (102-106) or a paging controller (108) to a mobile station (110)”)
Regarding Claim 12, the combination of Johansson and Das and Du and Marsan discloses claim 12 as explained in claims 3 and 10.
Regarding Claim 13, the combination of Johansson and Das and Du and Marsan discloses claim 132 as explained in claims 4 and 10.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et. al. (US 2013/0182563 A1) in view of Du (US 2019/0239183 A1)
Regarding Claim 15, Johannsson discloses an access network device (Fig. 3 302 Para 39 “base station” “eNodeB” corresponds to access network device), comprising:
Fig. 3 323 Transceiver Para 39) configured to receive a connection recovery request message sent by a terminal device (Abstract “An enhanced connection recovery” Fig. 13 1301 UE is Connected 1302 RLF 1304 RRC Reestablishment Request Fig. 17 701 Para 61 69 The “RRC Reestablishment Request” corresponds to connection recovery request message, the “User Equipment (UE)” corresponds to the terminal device.  The terminal device is connected, experiences a Radio Link Failure (RLF) and sends a Radio Resource Control (RRC) Reestablishment Request to recover a connection with the Radio Access Network (RAN)), the connection recovery request message comprising network node information (Para 61 “The RRC reestablishment request message indicates to eNB2 that the UE is from eNB1, and the UE would like to connect to eNB2 due to poor radio link quality” Para 69 “eNB1” corresponds to the network node and the “indication of eNB1” corresponds to network node information indicating the network node) and the connection recovery request message being used for the terminal device to request for recovering or establishing a connection with the access network device (Fig. 13 1304 RRC Reestablishment Request Fig. 17 1701 Para 61 69  The “evolved Node Bs (eNBs)” correspond to access network devices);
a processor (Fig. 3 322 Processor Para 39) configured to: determine a network node according to the network node (Fig. 13 1305 Fig. 17 1702 Para 61 “in step 1305, eNB2 uses an RLF indication as a request for the UE context from eNB1 via X2 interface” Para 69 “In step 1702, the target base station transmits an RLF indication to the serving base station. The RLF indication…contains a UE context request”  eNB2 
Du discloses something Johansson does not explicitly discloses: the network node may be being an anchor access network device (Fig. 2 101 Para 51 “The access network device 101 may be referred to as an anchor access network device in the first paging area.  An anchor access network device is an access network device that stores context information of a terminal device, maintains a connection between the terminal and the core network device, and connects to the core network device and any other access network device in the first paging area”)
Therefore it would have been obvious to one skilled in the art at the invention was filed to construct an access network device, comprising: a transceiver, configured to receive a connection recovery request message sent by a terminal device, the connection recovery request message comprising network node information and the connection recovery request message being used for the terminal device to request for recovering or establishing a connection with the access network device; a processor, configured to: determine a network node according to the network node information, the network node being an anchor access network device or a core network device, the network node being used to store context configuration information of all terminal devices within coverage of the network node, the terminal device being within the coverage of the network node, and the context configuration information being used for the access network device to recover or establish the connection with the terminal device; and acquire the context configuration information from the network node.  The Para 4).
The examiner notes that since there are only two kinds of access network devices, anchor and non-anchor, the choice of anchor access network device would appear to be obvious to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, Manual of Patent Examining Procedure 2143 I (E)
Regarding Claim 16, Johansson discloses the network node information is an identifier of the network node (Para 61 “The RRC reestablishment request message indicates to eNB2 that the UE is from eNB1” Para 69 “The RRC reestablishment request indicates to the target base station that the UE is from a serving base station” The “indication of eNB1/serving base station” identifies a specific network node and therefore is an identifier of that specific network node)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson et. al. (US 2013/0182563 A1) in view of Du (US 2019/0239183 A1) and in further view of Marsan et. al. (US 2010/0056141 A1).
Regarding Claim 17, the combination of Johansson and Du discloses the access network device of claim 15.
Marsan discloses something neither Johansson nor Du explicitly disclose: the network node information comprises an identifier of a paging region where the terminal device is located, and there is a correspondence between the paging region and the network node (Abstract Fig. 1 108 Paging Controller Para 15 “a mobile station receives one or more entity identifications for an entity…The entity can be…the paging controller Para 16 17 21 23   There is a one-to-one correspondence between the paging controller and the paging region, thus the identities of the paging controller correspond to the identifier of the paging region)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the network node information to comprise an identifier of a paging region where the terminal device is located, and the processor to be specifically configured to: determine the network node corresponding to the paging region according to the network node information and a correspondence between the paging region and the network node.  The motivation is to obtain context information of the terminal device as taught by Marsan (Para 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463